 



Exhibit 10.03
MATRIXX INITIATIVES, INC.
2001 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK PROGRAM AGREEMENT (Directors)
      This Restricted Stock Program Agreement (this “Agreement”) is entered into
between Matrixx Initiatives, Inc., a Delaware corporation (the “Company”), and
                     (the “Director”), as of                           ,
200      (the “Date of Grant”).
RECITALS
      A. The Company has adopted the Matrixx Initiatives, Inc. 2001 Long-Term
Incentive Plan, as amended (formerly known as the Gumtech International, Inc.
2001 Long-Term Incentive Plan) (the “Plan”) to allow the Company to make grants
that will provide an incentive to attract and retain eligible individuals whose
services are considered unusually valuable by providing them an opportunity to
have a proprietary interest in the success of the Company.
      B. The Company believes that entering into this Agreement with the
Director is consistent with the above stated purposes.
      C. Any capitalized term not otherwise defined will have the meaning
ascribed to it in the Plan.
      NOW, THEREFORE, in consideration of the mutual covenants and conditions in
this Agreement and for other good and valuable consideration, the Company and
the Director agree as follows:
          1. GRANT OF COMMON STOCK.
          Subject to the terms of this Agreement, the Company hereby grants
                     shares of the Company’s common stock (the “Common Stock”)
to the Director. The delivery of any documents evidencing the Common Stock
granted pursuant to this Agreement shall be subject to the provisions of
Section 4 below.
          2. RIGHTS OF DIRECTOR.
          Upon the issuance by the Company to the Director of any Common Stock
pursuant to this Agreement, the Director will become a shareholder with respect
to all of the Common Stock granted to him pursuant to Section 1 and will have
all of the rights of a shareholder in the Company with respect to such Common
Stock, including, without limitation, the right to receive notice of, attend and
vote at meetings of the Company’s shareholders and to receive any dividend on
such Common Stock that the Company may declare and pay from time to time;
provided, however, that such Common Stock will be subject to the restrictions
set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



          3. RESTRICTIONS ON COMMON STOCK SUBJECT TO THIS AGREEMENT.
               A. Limitations on Transfer.
               The Director agrees not to sell, transfer, pledge, exchange,
hypothecate, grant any security interest in, or otherwise dispose of, any shares
of Common Stock issued to him pursuant to this Agreement before the date on
which the restrictions on those shares lapse in accordance with Section 3.C., or
enter into any agreement to do so. Any such attempted sale, transfer, pledge,
exchange, hypothecation or disposition of any such shares of Common Stock will
be null and void, and the Company will not recognize or give effect to such
transaction on its books and records (including the books and records of the
Company’s transfer agent) or recognize the person or persons to whom such sale,
transfer, pledge, exchange, hypothecation or disposition has been made as the
legal or beneficial owner of such shares.
               B. Return of Common Stock.
               Except as set forth in this Agreement, the Director will transfer
those shares of Common Stock for which the restrictions have not lapsed under
Section 3.C. to the Company immediately and without any payment to the Director
if the Director ceases to serve on the Board of Directors or any committee
thereof for any reason other than death; Disability (as defined in the Plan); or
mandatory retirement, as provided in the Company’s Corporate Governance
Principles, as amended from time to time.
               C. Lapse of Restrictions.
               Subject to the other conditions in this Section 3, the
restrictions on disposition of the shares of Common Stock issued hereunder will
lapse with respect to 50% of the Common Stock upon the first anniversary of the
Date of Grant and 50% of the Common Stock upon the second anniversary of the
Date of Grant; provided, however, that the restrictions on disposition of the
shares of Common Stock will lapse immediately upon the first of the following
dates: (i) the effective date of a Change of Control (as that term is defined in
the form of Change of Control Agreement filed with the Securities Exchange
Commission on March 13, 2006 as Exhibit 10.12 to the Company’s 2005 Form 10-K),
and (ii) the date on which the Director ceases to serve on the Board of
Directors or any committee thereof on account of his death; Disability (as that
term is defined in the Plan); or mandatory retirement, as provided in the
Company’s Corporate Governance Principles, as amended from time to time;
provided, however, that the restrictions on the disposition of the shares of
Common Stock issued hereunder will not lapse unless the Director is serving on
the Board of Directors or any committee thereof as of the date the restrictions
expire.
          4. SECURITIES ACT.
               A. Registration.

-2-



--------------------------------------------------------------------------------



 



               The Company has the right, but not the obligation, to cause any
of shares of Common Stock issued or issuable hereunder to be registered under
the appropriate rules and regulations of the Securities and Exchange Commission.
               B. Condition on Delivery of Stock.
               The Company will not be required to deliver any shares of Common
Stock issuable hereunder if, in the opinion of counsel for the Company, the
issuance would violate the Securities Act of 1933 or any other applicable
federal or state securities laws or regulations. The Company may require the
Director, prior to or after the issuance of any shares of Common Stock
hereunder, to sign and deliver to the Company a written statement, in form and
content acceptable to the Company in its sole discretion, that the Director
(i) is acquiring the shares for investment and not with a view to the sale or
distribution thereof, (ii) will not sell any of such shares or any other Common
Stock of the Company that the Director may then own or hereafter acquire except
with the prior written approval of the Company, and (iii) will comply with the
Securities Act of 1933, the Securities Exchange Act of 1934 and all other
applicable federal and state securities laws and regulations.
               C. Legend.
               Share certificates representing any Common Stock issued hereunder
will bear a legend restricting the transferability of such Common Stock in
substantially the following form:
“The securities represented by this certificate may not be sold, pledged, or
otherwise disposed of until the restrictions set forth in the Restricted Stock
Program Agreement dated                     , between Matrixx Initiatives, Inc.
and                      are satisfied.”
          5. REPRESENTATIONS OF DIRECTOR.
          In connection with Director’s receipt of the Common Stock, Director
hereby represents and warrants to the Company as follows:
               A. Further Limitations on Disposition.
               Director understands and acknowledges that he may not make any
disposition, sale, or transfer (including transfer by gift or operation of law)
of all or any portion of the Common Stock except as provided in this Agreement.
Moreover, Director agrees to make no disposition of all or any portion of the
Common Stock unless and until: (i) there is then in effect a registration
statement under the Securities Act of 1933 covering such proposed disposition
and such disposition is made in accordance with said Registration Statement;
(ii) the resale provisions of Rule 701 or Rule 144 are available in the opinion
of counsel to the Company; or (iii)(A) Director notifies the Company of the
proposed disposition and has furnished the Company with a detailed statement of
the circumstances surrounding the proposed

-3-



--------------------------------------------------------------------------------



 



disposition, (B) Director furnishes the Company with an opinion of Director’s
counsel to the effect that such disposition will not require registration of
such Common Stock under the Securities Act, and (C) such opinion of Director’s
counsel shall have been concurred with by counsel for the Company and the
Company shall have advised Director of such concurrence.
               B. Determination of Fair Market Value.
               Director understands Fair Market Value of the Common Stock shall
be determined in accordance with Section 3.1 of the Plan.
               C. Section 83(b) Election.
               Director understands that Section 83 of the Internal Revenue Code
of 1986 (the “Code”) taxes as ordinary income the difference between the amount
paid for the Common Stock and the Fair Market Value of the Common Stock as of
the date any restrictions on the Common Stock lapse. In this context,
“restriction” means the restrictions set forth in Section 3. The Director
understands that he may elect to be taxed at the time the Common Stock is
granted rather than when the Common Stock vests by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the Date of Grant. The Director understands that failure to make this filing
timely will result in the recognition of ordinary income by the Director, when
the Common Stock vests, on the Fair Market Value of the Common Stock at the time
such restrictions lapse.
THE DIRECTOR ACKNOWLEDGES THAT IT IS THE DIRECTOR’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF THE
DIRECTOR REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
DIRECTOR’S BEHALF.
          6. NONTRANSFERABILITY OF AGREEMENT.
          The Director may not assign or transfer his rights under this
Agreement, nor may he subject such rights (or any of them) to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
this Agreement, and all of the Director’s rights hereunder, will automatically
be terminated and will thereafter be null and void.
          7. FEDERAL AND STATE TAXES.
          The Director may incur certain liabilities for federal, state or local
taxes in connection with the issuance of shares of Common Stock hereunder, and
the Company may be required by law to withhold such taxes. Upon determination of
the year in which such taxes are due and the determination by the Company of the
amount of taxes required to be withheld, the Director shall pay an amount equal
to the amount of federal, state or local taxes required to be withheld to the
Company. If the Director fails to make such payment in a timely manner, the
Company may withhold and set-off against retainer fees, meeting fees, and, if
applicable, Board

-4-



--------------------------------------------------------------------------------



 



or committee chairman fees (collectively “Fees”) payable to the Director the
amount of such required payment.
          8. ADJUSTMENT OF SHARES.
          The number of shares of Common Stock issued to the Director pursuant
to this Agreement will be adjusted in accordance with Article 11 of the Plan in
the event of a change in the Company’s capital structure. Such number of shares
may also be adjusted based on any withholding of Fees by the Company as provided
in the last sentence of Section 7 hereof.
          9. AMENDMENT OF THIS AGREEMENT; TERMINATION.
          This Agreement may only be amended with the written approval of the
Director and the Company. Notwithstanding the foregoing sentence, the Company
may at any time, upon written notice to the Director, (i) amend or terminate the
Plan, or (ii) terminate this Agreement; provided, however, that termination of
this Agreement by the Company will be with respect to future issuances of Common
Stock only, and will have no effect on the Director’s or the Company’s rights
and obligations hereunder, including, outstanding restrictions on the sale,
transfer, pledge, exchange, hypothecation or disposition of shares of Common
Stock issued to the Director hereunder before the effective date of such
termination.
          10. GOVERNING LAW.
          This Agreement shall be governed in all respects, whether as to
validity, construction, capacity, performance, or otherwise, by the laws of the
State of Arizona, without giving effect to choice of law rules.
          11. SEVERABILITY.
          If any provision of this Agreement, or the application of any such
provision to any person or circumstance, is held to be unenforceable or invalid
by any court of competent jurisdiction or under any applicable law, the parties
hereto will negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement, and in any event, the validity
and enforceability of the remaining provisions of this Agreement will not be
affected thereby.
          12. ENTIRE AGREEMENT.
          This Agreement and the provision of the Plan applicable hereto
constitute the entire, final and complete agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
promises, understandings, negotiations, representations and commitments, both
written and oral, between the parties hereto with respect to the subject matter
hereof. Neither party hereto will be bound by or liable for any statement,
representation, promise, inducement, commitment or understanding of any kind
whatsoever not expressly set forth in this Agreement or in the Plan.

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized representative and the Director has signed this
Agreement as of the day and year first written above.

              MATRIXX INITIATIVES, INC.
 
       
 
       
 
  By:    
 
       
 
      William J. Hemelt
 
      Executive Vice President, Chief
 
      Financial Officer & Treasurer
 
       
 
            DIRECTOR
 
       
 
       
 
                  Signature
 
                  Name

-6-